Title: From John Adams to Thomas Jefferson, 20 June 1815
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy June 20. 1815

The fit of recollection came upon both of Us, so nearly at the same time that I may, Sometime or other, begin to think there is some thing in Priestlys and Hartleys vibrations. The day before yesterday I sent to the Post office a letter to you and last night I received your kind favour of the 10th.
The question before the human race is, Whether the God of nature Shall govern the World by his own laws, or Whether Priests and Kings shall rule it by fictitious Miracles? Or, in other Words, whether Authority is originally in the People? or whether it has descended for 1800 years in a succession of Popes and Bishops, or brought down from Heaven by the holy Ghost in the form of a Dove, in a Phyal of holy Oil?
Who shall take the side of God and Nature? Brach-mans,? Mandarins? Druids? or Tecumseh and his Brother the Prophet? or Shall We become Disciples of the Phylosophers? And who are the Phylosophers? Frederick? Voltaire? Rousseau? Buffon? Diderot? or Condorcet? These Phylosophers have shewn themselves as incapable of governing mankind as the Bourbons or the Guelphs.
Condorcet has let the Cat out of the Bag. He has made precious confessions. I regret that I have only an English Translation of his “Outlines of an historical View of the progress of the human Mind.” But in pages 247. 248 and 249 you will find it frankly acknowledged that the Phylosophers of the 18th Century, adopted all the Maxims and practiced all the Arts of the Pharisees, the ancient Priests of all Countries, the Jesuits, the Machiavellians &c &c to overthrow the Institutions that Such Arts had established. This new Phylosophy, was by his own account, as insideous, fraudulent hypocritical and cruel, as the old Policy of Priests, Nobles and Kings. When and where were ever found or will be found, sincerity, Honesty or Veracity in any Sect or Party in Religion Government or Phylosophy? Johnson and Burke were more of Catholicks than Protestants at Heart and Gibbon became an Advocate for the Inquisition. There is no Act of Uniformity in the Church or State phylsophick. As many Sects and Systems among them as among Quaker and Baptists.
Bona. will not revive Inquisitions Jesuits or Slave Trade for which hebetudes, Bourbons have been driven again into Exile.
We shall get along, with or without War.
I have at last procured the Marquis D’Argens’s Ocellus Timæus and Julian. Three such Volumes I never read. They are a most perfect exemplification of Condorcets precious Confessions. It is astonishing they have not made more Noise in the World.
Our Athanasians have printed in a Pamphlet in Boston Your Letters and Priestleys from Belshams Lindsey. It will do you no harm. Our Correspondence Shall not again be So long interrupted.
Affectionately

John Adams
Mrs Adams thanks mr Jefferson for his friendly remembrance of her, and reciprocates to him a thousand good wishes.P.S. Tickner and Gray were highly delighted with their Visit; charmed with the whole Family.
Have you read Carnot? Is it not afflicting to See a Man of such large Views so many noble Sentiments and Such exalted integrity, groping in the dark for a Remedy? a ballance or a mediator between Independence and Despotism? How shall his “Love of Country,” his “Honor” and his “national spirit” be produced.
I cannot write a hundredth part of what I wish to Say to you
J.A.
